     Case 4:19-cv-00226 Document 402 Filed on 02/09/21 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           February 09, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                        §
                                               §
                       Plaintiffs,             §
                                               §
v.                                             §           CIVIL ACTION NO. H-19-226
                                               §
HARRIS COUNTY, TEXAS, et al.,                  §
                                               §
                       Defendants.             §

                                            ORDER

       The plaintiffs move to modify the scheduling order under Federal Rule of Civil Procedure

16(b), citing good cause. (Docket Entry No. 388). “The good cause standard requires the party

seeking relief to show that the deadlines cannot reasonably be met despite the diligence of the

party needing the extension.” S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533,

535 (5th Cir. 2003) (quotation omitted).

       The plaintiffs have diligently pursued discovery, despite delays from the interlocutory

appeal, negotiations about dismissing the Felony Judges, and the need to address the intervening

authority in Daves v. Dallas County, No. 18-11368 (5th Cir. Dec. 28, 2020). The interests of the

parties and of justice will be served by allowing more time to complete necessary depositions and

document production.

       The motion to modify the scheduling and docket control order, (Docket Entry No. 388), is

granted. Because the Felony Judges are no longer parties to this case, their motion for a stay of

discovery, (Docket Entry No. 351), is denied as moot.

       The court will address any discovery disputes, whether based on third party requests or
     Case 4:19-cv-00226 Document 402 Filed on 02/09/21 in TXSD Page 2 of 2




otherwise, as they arise.

       SIGNED on February 9, 2021, at Houston, Texas.




                                         _______________________________________
                                                      Lee H. Rosenthal
                                               Chief United States District Judge




                                               2
